The opinion of the court was delivered by
Eoss, J.
I. It is conceded that no right to a bounty from the town of Burlington had accrued to the intestate till the passage of the resolution, January 18, 1865. He had re-enlisted into the service of the United States as a veteran soldier, to the credit of the town, and thus relieved the town from furnishing one of the quota which had been assigned to it. This service, voluntarily rendered, was a good consideration for a subsequent promise by the town to pay him a bounty, but, of itself, imposed no legal obligation upon the town to pay him such a bounty. The obligation of the town to pay the bounty arises, entirely, from the promise in the resolution. .In assuming the obligation, the town had the right to attach to it such conditions as it saw fit. The intestate and his representatives, if they would avail themselves of the bounty granted by the resolution, must take it cumbered with the conditions therein imposed. One of the conditions imposed was, that in the case of deceased soldiers the selectmen should have the right to direct to whom of the intestate’s representatives, or, to what other person, the bounty should be paid. No one of.such *20representatives could legally claim the bounty until the selectmen of the town, in their discretion, in accordance with the resolution, determined that the bounty should be paid to that particular individual. The selectmen have, to the present time, never exercised the discretion thus reposed in them, nor determined that the bounty thus voted belonged to, or should be paid to, the administrator of the intestate, for any purpose whatever. Hence no right of action has accrued to the plaintiff, as such administrator. We have no occasion to inquire whether the condition, reposing in the selectmen the power to decide to whom the bounty should be paid, in case the soldier had deceased without a family, was wise or foolish, reasonable or unreasonable. The town, in voting the bounty, had the right to vest the power of deciding to whom it should be paid, in case of the soldier’s decease, in its selectmen ; and having done so, in order to recover, the plaintiff must show that the selectmen have, in their discretion, decided that he, as administrator, is entitled to the money. This he has failed to do, and hence failed to show a state of facts which would entitle him to recover against the town of Burlington even.
II. The plaintiff claims that, inasmuch as the town placed $2100 in the hands of Mr. Noyes to pay the bounties voted, and he has paid the residue of that sum, after having paid six of the soldiers included in the resolution, partly to the city of Burlington, and partly to the town of South Burlington, that he can maintain this action against’the city and town for that money. But, as we have said, by the terms of the resolution and the failure of the selectmen to take action under it in favor of the plaintiff, the right has never accrued to this plaintiff to recover any part of that sum from the town of Burlington, much less from Mr. Noyes, or from those to whom Mr. Noyes has paid it. If. we concede the plaintiff’s right to the money in the hands of these defendants, he could not maintain an action therefor against them jointly. Whatever part of that sum each defendant may have received, it received for itself, and not for itself and the other defendant. If the town of South Burlington received a ninth of the sum, it did not thereby render itself liable to pay the whole sum, but only that part of the sum which it received- The same is true in re*21gard to the sum received by the city of Burlington. The city would be liable, if liable at all, for so much as it received, and no more. The plaintiff would not have the right to have judgment against either or both defendants for the whole sum. On looking into the act by which the town of Burlington was divided into the town of South Burlington and the city of Burlington, we find nothing which renders the defendants, jointly or otherwise, liable for the contracts and promises of the town of Burlington. Each has á separate corporate existence, and is liable for its separate contracts only. In no view of the case is the plaintiff entitled to a judgment against these defendants.
The pro forma judgment of the county court for the plaintiff is reversed, and judgment on the agreed case is rendered for the defendants to recover their costs.